IN THE COMMONWEALTH COURT OF PENNSYLVANIA

United Union of Roofers, Waterproofers :
and Allied Workers,                    :
Local Union No. 37                     :
                                       :
                  v.                   :
                                       :
North Allegheny School District,       :
Fox Chapel School District, and        :
Montour School District,               :           No. 49 C.D. 2018
                         Appellants    :           Argued: October 2, 2019


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE PATRICA A. McCULLOUGH, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION BY
JUDGE COVEY                                        FILED: October 29, 2019

              North Allegheny School District (North Allegheny), Fox Chapel Area
School District1 (Fox Chapel), and Montour School District (Montour) (collectively,
School Districts) appeal from the Allegheny County Common Pleas Court’s (trial
court) December 5, 2017 order granting United Union of Roofers, Waterproofers and
Allied Workers, Local Union No. 37’s (Union) Motion for Summary Judgment
(Summary Judgment Motion).             The School Districts present two issues for this
Court’s review: (1) whether the trial court erred and abused its discretion in granting
the Summary Judgment Motion because it misapplied the relevant provisions of the
Public School Code of 1949 (School Code);2 and (2) whether the trial court erred and

       1
          The caption in the underlying complaint in this action identifies Fox Chapel Area School
District as Fox Chapel School District; hence, the caption herein reflects the same.
        2
          Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101 - 27-2702.
abused its discretion in granting the Summary Judgment Motion because summary
judgment is premature and there remain genuine issues of material fact necessary to
establish the elements of the cause of action or defense at issue.
             The Union represents roofers and operates a union hall by which it
contracts out its members to roofing companies.                  In the summer of 2015,
Pennsylvania Roofing Company (Pennsylvania Roofing) successfully bid on a
roofing project at Dorseyville Middle School in Fox Chapel (Dorseyville Project).
The project manual between Fox Chapel and Pennsylvania Roofing required each
Pennsylvania Roofing employee to obtain criminal background checks as mandated
by Section 111 of the School Code3 and Section 6344 of the Child Protective Services
Law (CPSL).4       Eight Union members were denied clearance to work on the
Dorseyville Project as a result of the background checks.
             North Allegheny solicited bids in the summer of 2015 for roofing
projects at three locations: Marshall Middle School, Marshall Elementary School, and
Bradford Elementary School.           Three separate contracts were awarded.               North
Allegheny retained Massaro Construction Management Services (Massaro) to serve
as construction manager for all three project sites. The general conditions agreed to
by Massaro and North Allegheny required all workers to obtain criminal background
checks in accordance with Section 111 of the School Code and Section 6344 of the
CPSL.5 Six Union members were denied clearance to work on the North Allegheny
roofing projects as a result of the background checks.
             On August 28, 2015, the Union filed a Complaint in Declaratory
Judgment and Injunctive Relief (Complaint) against the School Districts seeking a
declaration that: (1) the Union’s members are exempt from the requirements of


      3
        Added by Section 1 of the Act of July 1, 1985, P.L. 129, as amended, 24 P.S. § 1-111.
      4
        23 Pa.C.S. §§ 6301 - 6386.
      5
        23 Pa.C.S. § 6344.
                                               2
Section 111 of the School Code and Section 6344 of the CPSL; (2) the Criminal
History Record Information Act (CHRIA)6 prohibits the School Districts from
refusing to employ Union members based on criminal background checks; and (3) the
School Districts’ exclusion of Union members was a violation of due process.7 On
September 14, 2015, the Union filed a Motion for Preliminary Injunction
(Preliminary Injunction Motion) to enjoin the School Districts from disqualifying
Union members from the School Districts’ projects based on criminal background
checks. Therein, the Union alleged that its members are exempt from background
checks under Section 111(a.1) of the School Code, 24 P.S. § 1-111(a.1), and Section
6344(a.1) of the CPSL, 23 Pa.C.S. § 6344(a.1), because they do not have direct
contact with children.
              On November 4, 2015, the trial court granted the Preliminary Injunction
Motion, thereby allowing the previously disqualified Union members access to the
School Districts’ work sites, and prohibiting the School Districts from conducting
background checks on Union members unless the position applied for involved direct
contact with children. The School Districts appealed from the Preliminary Injunction
to this Court. On March 29, 2017, the Union filed the Summary Judgment Motion.
On April 18, 2017, this Court reversed the trial court’s order granting the Preliminary
Injunction.
              On May 15, 2017, North Allegheny filed a Cross-Motion for Summary
Judgment (Cross-Motion). On June 9, 2017, the trial court held a hearing and, on
December 5, 2017, the trial court granted the Summary Judgment Motion and denied
the Cross-Motion. On January 4, 2018, the School Districts filed a Joint Notice of


      6
       18 Pa.C.S. §§ 9101 - 9183.
      7
        Montour had no active construction projects in May 2015 and none of the Union’s
members were then employed by an independent contractor to work at a Montour school. However,
Montour remains a party to the instant matter.
                                             3
Appeal from the trial court’s order.8 On January 23, 2018, the trial court ordered the
School Districts to file a Concise Statement of the Matters Complained of on Appeal
pursuant to Pennsylvania Rule of Appellate Procedure 1925(b) (Rule 1925(b)
Statement). By March 16, 2018 order, the trial court adopted the December 5, 2017
opinion as its Rule 1925(a) opinion. On April 20, 2018, the School Districts filed an
unopposed Motion to File Rule 1925 Statement Nunc Pro Tunc because they did not
receive the trial court’s Rule 1925(b) order. On April 23, 2018, the School Districts
filed their Rule 1925(b) Statement.
              The School Districts first argue that the trial court erred and abused its
discretion in granting the Summary Judgment Motion because the trial court
misapplied the relevant School Code provisions. Specifically, the School Districts
contend that Section 111 of the School Code does not prohibit the School Districts
from conducting background checks for individuals working on school property who
do not have any contact with children; rather, it merely requires the School Districts
to perform background checks for those individuals who have direct contact with
children. The Union rejoins that barring the Union members with criminal histories
who have no direct contact with children from work at public school property violates
Section 111(a.1) of the School Code.
              Initially, Section 111 of the School Code, entitled criminal history of
employees and prospective employees; conviction of certain offenses, provides, in
relevant part:

              (a.1) Beginning April 1, 2007, this section shall apply to all
              . . . independent contractors and their employes, except
              those employes and independent contractors and their
              employes who have no direct contact with children.


       8
         “Our standard of review of the trial court’s grant of summary judgment is de novo and the
scope of review is plenary.” Robertson v. Port Auth. of Allegheny Cty., 144 A.3d 980, 983 n.2 (Pa.
Cmwlth. 2016).
                                                4
            ....
            (b) Administrators of public and private schools,
            intermediate units and area vocational-technical schools
            shall require prospective employes to submit with their
            employment application, pursuant to [CHRIA] (relating to
            criminal history record information), a report of criminal
            history record information from the Pennsylvania State
            Police or a statement from the Pennsylvania State Police
            that the [Pennsylvania] State Police central repository
            contains no such information relating to that person. . . .

24 P.S. § 1-111. Section 111 of the School Code thereafter delineates certain crimes
and the corresponding employment ban for the individuals identified in Section
111(a.1) of the School Code. As explained by the Pennsylvania Supreme Court:

            The question of whether [requiring criminal background
            checks for the Union’s employees is a violation of Section
            111 of the School Code] is one of statutory construction
            and, as such, it poses a pure issue of law, meaning this
            Court’s review is plenary. The objective of interpretation
            and construction of statutes is to ascertain and effectuate the
            intention of the General Assembly. Generally, the best
            indication of legislative intent is the plain language of the
            statute. Thus, it is well settled that when the words of a
            statute are clear and unambiguous, they are ‘not to be
            disregarded under the pretext of pursuing its spirit.’ 1
            Pa.C.S. § 1921(b); [Pa.] Sch[.] [Bds.] Ass’n, Inc. v.
            Commonwealth, Pub[.] Sch[.] Emp[s.]’ Ret[.] Bd., . . . 863
A.2d 432, 436 ([Pa.] 2004) (‘Where the words of a statute
            are clear and free from ambiguity the legislative intent is to
            be gleaned from those very words.’) (quoting [Pa.] Fin[.]
            Responsibility Assigned Claims Plan v. English, . . . 664
A.2d 84, 87 ([Pa.] 1995)). Furthermore, the ‘[w]ords and
            phrases [of a statute] shall be construed according to rules
            of grammar and according to their common and approved
            usage[.]’ 1 Pa.C.S. § 1903(a)[.] It is only when the words
            of the statute are not explicit that the court should seek to
            determine the General Assembly’s intent through
            consideration of statutory construction factors. 1 Pa.C.S. §
            1921(c). Finally, when ascertaining the intent of the
            General Assembly, we are mindful of the general command
            that we presume that it ‘does not intend a result that is

                                          5
                  absurd, impossible of execution or unreasonable.’ 1 Pa.C.S.
                  § 1922(1)[.]

Koken v. Reliance Ins. Co., 893 A.2d 70, 80-81 (Pa. 2006) (citations omitted).
                  Here, the Union asserts that because Section 111(a.1) of the School Code
contains an exception from the criminal background check requirement for
employees who have no direct contact with children, and the School Districts did not
present evidence that the Union employees would have direct contact with children,
the School Districts violated Section 111 by requiring criminal background checks
and barring Union employees from working as a result thereof. However, contrary to
the Union’s contention, the statute does not prohibit school districts from requiring
criminal background checks and/or barring employees from working in certain jobs
based thereon. Rather, the statute only requires that background checks be conducted
for employees who have direct contact with children.

                  In light of the plain language of the statute, the [trial]
                  court’s reasoning (and [the Union’s] current argument) that
                  the statute [precludes the School Districts from requiring
                  criminal background checks of the Union’s employees]
                  simply misses the mark. Where it is unambiguous, the plain
                  language controls, and it cannot be ignored in pursuit of the
                  statute’s alleged contrary spirit or purpose.

Koken, 893 A.2d at 82. Accordingly, because the trial court misapplied the relevant
School Code provisions, it erred by granting the Summary Judgment Motion on that
basis.9
                  Because the trial court determined that the School Districts violated
Section 111 of the School Code, the trial court did not address the Union’s CHRIA or
constitutional arguments. “Inasmuch as factual determinations may need to be made,




         9
             Given the disposition of this issue, this Court does not reach the School Districts’ second
issue.
                                                     6
we remand the matter to the trial court for further proceedings.” Crews ex rel. Crews
v. City of Chester, 983 A.2d 829, 833 (Pa. Cmwlth. 2009).
             For all of the above reasons, the trial court’s order is reversed, and the
matter is remanded to the trial court to address the Union’s CHRIA and constitutional
arguments.


                                      ___________________________
                                      ANNE E. COVEY, Judge



Judge Wojcik concurs in the result only.




                                           7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


United Union of Roofers, Waterproofers :
and Allied Workers,                    :
Local Union No. 37                     :
                                       :
                  v.                   :
                                       :
North Allegheny School District,       :
Fox Chapel School District, and        :
Montour School District,               :      No. 49 C.D. 2018
                         Appellants    :

                                     ORDER

            AND NOW, this 29th day of October, 2019, the Allegheny County
Common Pleas Court’s (trial court) December 5, 2017 order is reversed, and the
matter is remanded to the trial court to address the United Union of Roofers,
Waterproofers and Allied Workers, Local Union No. 37’s Criminal History Record
Information Act and constitutional arguments.
            Jurisdiction relinquished.



                                         ___________________________
                                         ANNE E. COVEY, Judge